MEMORANDUM **
Francisco Aguilar, a California state prisoner, appeals pro se the judgment of the district court dismissing his action with prejudice pursuant to the Prison Litigation Reform Act, 28 U.S.C. §§ 1915(e)(2), 1915A(b). We have jurisdiction pursuant to 28 U.S.C. § 1291, we review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
Because Aguilar’s first amended complaint failed to cure the deficiencies outlined in the magistrate judge’s order dismissing the original complaint with leave to amend, the district court properly dismissed the first amended complaint with prejudice. See Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.2000) (en banc) (“Courts are not required to grant leave to amend if a complaint lacks merit entirely.”); Barren v. Harrington, 152 F.3d 1193, 1194-95 (9th Cir.1998) (order holding that complaint must sufficiently allege defendant’s personal involvement in constitutional violation).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.